DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notification of invoking - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1 – 21 are invoking 112(f) interpretation for reciting limitations such as “first component” “second component”,  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “component” coupled with functional language “configured to generate” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-21 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification paragraphs 15-17, 22-23 and figure 1.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 10, 11, 15 and 19 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Ezell et al (US Publication 2017/0134031 A1). 

Regarding claim 1, Ezell discloses a device [Fig. 3 or fig. 4], comprising: 
a clock generator [PLL] configured to generate a root clock signal [PPL clock output] based on an input clock signal [REFCLK] and a clock generator divider integer setting [0021][abstract: Each PLL may have a reference signal frequency divider. ] [Alternatively, Fig. 4 shows that the PLL1 generates the root clock signal (PLL1 clock) based reference clock (REFCLK)]; 
a first component coupled to the clock generator and configured to generate a first component clock signal based on the root clock signal and a first component clock divider integer setting [0021: clock signal M_11 generated by clock divider M_11][Alternatively, Fig. 4 shows that the M11 component generates the fout_11 clock based on the root clock signal (PLL1 clock)]; 
[0021: clock signal M_12 generated by clock divider M_12] [Alternatively, Fig. 4 shows that the M12 component generates the fout_12 clock based on the root clock signal]; and 
sync circuitry coupled to each of the clock generator, the first component, and the second component, wherein the sync circuitry is configured to synchronize adjustments to the root clock signal, the first component clock signal, and the second component clock signal [0009: clock synchronization of multiple cascaded dividers in a series configuration ("series-connected clock synchronization system"), using a common synchronization signal.][Abstract: A method synchronizes clock signals generated by a system that includes multiple PLLs that are connected in parallel and output frequency dividers driven by the PLLs. The system receives a common frequency reference signal and a common synchronization signal1] [0010] [0025]. 

    PNG
    media_image1.png
    701
    682
    media_image1.png
    Greyscale

Regarding claim 2, Ezell discloses the device of claim 1, wherein the clock generator comprises a divider configured to generate the root clock signal based on the clock generator divider integer setting, and wherein the sync circuitry is coupled to the divider and is configured to transmit a sync control signal to the first and second components in response to a root clock signal update trigger [0009-0010][0025: In this example, as the R-value is common to all PLLs, the rising edge transition of synchronization signal SYNC causes the R -dividers of all the PLLs to reset after one f.sub.REF clock cycle. At this time, all the output signals of the R-dividers are 
Regarding claim 10, Ezell discloses an integrated circuit [Figs 3 and 4], comprising: 
a clock generator with a clock generator divider configured to divide a phase-locked loop (PLL) output clock signal to generate a root clock signal [Figs 3 and 4] [0021: clock signal M_11 generated by clock divider M_11] [Alternatively, Fig. 4 shows that the PLL1 generates the root clock signal based reference clock (f_ref)] [abstract: Each PLL may have a reference signal frequency divider]; 
a first component coupled to an output node of the clock generator, wherein the first component comprises a first component divider configured to divide the root clock signal to generate a first component clock signal [0021: clock signal M_21 generated by clock divider M_21][Alternatively, Fig. 4 shows that the M11 component generates the fout_11 clock based on the root clock signal]; 
a second component coupled to the output node of the clock generator, wherein the second component comprises a second component divider configured to divide the root clock signal to generate a second component clock signal [0021: clock signal f_out41 generated by clock divider M_41] [Alternatively, Fig. 4 shows that the M12 component generates the fout_12 clock based on the root clock signal]; and 
sync circuitry included with or coupled to the clock generator, the first component, and the second component, wherein the sync circuitry is configured to synchronize adjustments to a clock generator divider integer setting, a first component divider integer setting, and a second [0009: clock synchronization of multiple cascaded dividers in a series configuration ("series-connected clock synchronization system"), using a common synchronization signal.][Abstract: A method synchronizes clock signals generated by a system that includes multiple PLLs that are connected in parallel and output frequency dividers driven by the PLLs. The system receives a common frequency reference signal and a common synchronization signal2] [0010] [0025]. 
 
Regarding claim 11,  Ezell discloses the integrated circuit of claim 10, wherein the sync circuitry is configured to transmit a sync control signal to the first and second components in response to a clock generator divider integer setting update trigger [0009: clock synchronization of multiple cascaded dividers in a series configuration ("series-connected clock synchronization system"), using a common synchronization signal.][Abstract: A method synchronizes clock signals generated by a system that includes multiple PLLs that are connected in parallel and output frequency dividers driven by the PLLs. The system receives a common frequency reference signal and a common synchronization signal] [0010] [0025]. 
Regarding claim 15, Ezell disclose the integrated circuit of claim 10, wherein the sync circuitry is configured to control when the first component divider of the first component provides a period of the root clock signal as a period of the first component clock signal [0009-0010][0025: In this example, as the R-value is common to all PLLs, the rising edge transition of synchronization signal SYNC causes the R -dividers of all the PLLs to reset after one f.sub.REF clock cycle. At this time, all the output signals of the R-dividers are synchronized. Once the PLLs 
Regarding claim 19, Ezell discloses a system, comprising: 
a clock generator with a clock generator divider having a clock generator divider integer setting [Figs 3 and 4] [0021: clock signal M_11 generated by clock divider M_11][Alternatively, Fig. 4 shows that the PLL1 generates the root clock signal based reference clock (f_ref)][abstract: Each PLL may have a reference signal frequency divider]; 
a first component coupled to an output node of the clock generator, wherein the first component includes a first component divider having a first component divider integer setting [0021: clock signal M_21 generated by clock divider M_21][Alternatively, Fig. 4 shows that the M11 component generates the fout_11 clock based on the root clock signal];  
a second component coupled to the output node of the clock generator, wherein the second component includes second component divider having a second component divider integer setting [0021: clock signal f_out41 generated by clock divider M_41] [Alternatively, Fig. 4 shows that the M12 component generates the fout_12 clock based on the root clock signal]
a first sync circuit associated with the clock generator; a second sync circuit associated with the first component; and a third sync circuit associated with the second component, wherein the first, second, and third sync circuits are configured to synchronize adjustments to a root clock signal output from the clock generator divider, a first component clock signal output from the first component divider, and a second component clock signal output from the second [0009: clock synchronization of multiple cascaded dividers in a series configuration ("series-connected clock synchronization system"), using a common synchronization signal.][Abstract: A method synchronizes clock signals generated by a system that includes multiple PLLs that are connected in parallel and output frequency dividers driven by the PLLs. The system receives a common frequency reference signal and a common synchronization signal] [0010] [0025]. 

	Allowable Subject Matter
Claims 3-9, 12-14,16-18, 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claim 3 recites the limitations:
“The device of claim 2, wherein the sync circuitry comprises a counter configured to provide a count value that tracks an alignment position of the input clock signal, the root clock signal, the first component clock signal, and the second component clock signal”.
Claim 6 recites the limitations:
“The device of claim 1, wherein the first component comprises: a component clock divider configured to generate the first component clock signal from the root clock signal based on the first component clock divider integer setting, wherein the sync circuitry is coupled to the component clock divider and is configured to control when the component clock divider provides a pulse of the root clock signal as a pulse of the first component clock signal”.

“The integrated circuit of claim 10, wherein the sync circuitry comprises a counter configured to provide a count value that tracks an alignment position of the PLL output clock signal, the root clock signal, the first component clock signal, and the second component clock signal.”.
Claim 16 recites the limitations:
“The integrated circuit of claim 10, wherein the first component divider comprises: a clock gate; and a clock gate controller coupled to the clock gate and to the sync circuitry, wherein the clock gate is coupled to the output node of the clock generator, and wherein the clock gate controller is configured to control when the clock gate passes a positive clock edge of the root clock signal as a positive clock edge of the first component clock signal”.
Claim 20 recites the limitations:
“The system of claim 19, wherein the first component divider comprises: a clock gate; and a clock gate controller coupled to the clock gate and to the second sync circuit, wherein the clock gate is coupled to the output node of the clock generator, and wherein the clock gate controller is configured to control when the clock gate passes a positive clock edge of the root clock signal as a positive clock edge of the first component clock signal.”
Said limitations above, in combination with other recited limitations of claims 1,2,10 and 19 are not taught or suggested by the prior arts of record. 




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIL K NGUYEN whose telephone number is (571)270-3356.  The examiner can normally be reached on 9:30 a.m - 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHIL K NGUYEN/Primary Examiner, Art Unit 2187                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The common synchronization signal is generated from the sync circuitry.
        2 The common synchronization signal is generated from the sync circuitry.